 1
 2                              UNITED STATES DISTRICT COURT
 3                                     DISTRICT OF NEVADA
 4
     SARAH KIM NGUYEN,
 5                                                         Case No. 2:21-cv-00213-KJD-BNW
            Plaintiff,
 6                                                                       ORDER
     v.
 7
     SMITH SALON, LLC, et al.,
 8
            Defendants.
 9
10         An Early Neutral Evaluation is set for 9:30 a.m. on May 13, 2021. Docket No. 21. To
11 facilitate the remote Early Neutral Evaluation, the parties were required to provide an email
12 address for each participant. Id. at 2. Defendant Dr. Lane F. Smith’s statement did not provide
13 email addresses for Defendant Dr. Lane F. Smith and attorney participants. Further, Defendant
14 Dr. Lane F. Smith’s statement submits that he will attend the Early Neutral Evaluation on behalf
15 of himself and Defendants Smith Salon, LLC, Smith Plastic Surgery Institute, PC, and Smith
16 Plastic Surgery Building, LLC (“corporate defendants”). However, the docket indicates that
17 Defendant Lane F. Smith’s counsel does not represent the corporate defendants. 1 See Docket.
18         Accordingly, Defendant Dr. Lane F. Smith is ORDERED to file an amended statement
19 that fully complies with the Court’s order at Docket No. 21, no later than 12:00 p.m. on May 10,
20 2021. Further, Defendants Smith Salon, LLC, Smith Plastic Surgery Institute, PC, and Smith
21 Plastic Surgery Building, LLC are ORDERED to file a notice on the docket advising the Court
22 whether they are represented by counsel, no later than 2:00 p.m. today, May 7, 2021.
23         IT IS SO ORDERED.
24         Dated: May 7, 2021
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
           1
             “A corporation must be represented by counsel.” Reading Intern., Inc. v. Malulani Grp.,
28 Ltd., 814 F.3d 1046, 1053 (9th Cir. 2016) (citing In re Highley, 459 F.2d 554, 555 (9th Cir. 1972)).

                                                    1
